DETAILED ACTION
Status of the Application
Claims 1-6, 8-14 and 21-25 are pending in the current application.  Claim 1 is currently amended.  Claim 14 is withdrawn.  Claims 7 and 15-20 have been canceled.  New claims 21-25 have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted October 21, 2021 and November 1, 2021, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al. (JP, 2005-259379).
Regarding claim 1, Watanabe et al. teaches a battery unit comprising:
a polymer frame (para. [0073]; frame 1 including 1a and 1b) having a first planar frame side (top side) and a second planar frame side (bottom side) opposite to and parallel to the first planar frame side (Figs. 1, 2, 4 and 9); 
a separator (electrolyte layer 19) including a solid-state electrolyte (paras. [0063] and [0065] – [0067]), the separator fixedly connected to the polymer frame at the first planar frame side (this is a result of the connection to the negative electrode and the negative electrode current collector as well as the positive electrode and the positive electrode current collector) {According to www.dictionary.com, “fixedly” is defined as “rendered stable or permanent”.  “Connected” is defined as “to bring together or into 
Watanabe et al. teaches a cathode deposited as a film (positive electrode layer 15) on a first side of the bipolar current collector foil or on the separator (Fig. 4 and 9); and 
an anode (negative electrode layer 17; Fig. 4 and 9).

Regarding claim 2, Watanabe et al. teaches a battery unit wherein the cathode is deposited on the bipolar current collector foil (Fig. 4 and 9).  
Regarding claim 3, Watanabe et al. teaches a battery unit wherein the anode is deposit as a film (negative electrode layer 17) on a second side of the bipolar current collector foil opposite the first side (Fig. 4 and 9).  
Regarding claim 4, Watanabe et al. teaches a battery unit wherein the bipolar current collector foil includes aluminum (para. [0070]).  
Regarding claim 5, Watanabe et al. teaches a battery unit wherein the bipolar current collector foil is coated with copper (para. [0070]).  
Regarding claim 8, Watanabe et al. teaches a battery unit wherein the bipolar current collector foil is attached to the polymer frame by lamination (para. [0016]  Specifically, in the battery element 21 of the first embodiment, three cell cells 23 in which the electrolyte layer 19 is sandwiched between the positive electrode layer 15 and the negative electrode layer 17 are alternately laminated with the four current collectors 13. The battery element 21 is configured in such a form.  Para. [0091] teaches a method for manufacturing a battery, which is a step (1) of manufacturing a bipolar electrode-frame composite by sandwiching the bipolar electrode between two connectable frames, the bipolar electrode-frame composite, and an electrolyte. It has a step (2) of alternately laminating layers to produce a laminated body, and a step (3) of connecting the frames adjacent to each other in the laminating direction of the laminated body to produce the battery element.  Because the parts of the battery of Watanabe et al. are laminated as taught by the cited paragraphs above, one of ordinary skill in the art would expect that the bipolar current collector foil is attached to the polymer frame by lamination.). 
Claim 8 is considered product-by-process claim as a result of the claim limitation “wherein the bipolar current collector foil is attached to the polymer frame by gluing, welding, heat bonding, lamination or adhesive tape”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe
Regarding claim 11, Watanabe et al. teaches a battery module comprising: a plurality of the battery units as recited in claim 1 connected in series (para. [0088]).
Regarding claim 12, Watanabe et al. teaches an electric vehicle battery comprising a plurality of the battery modules as recited in claim 11, connected in series or in parallel (para. [0090]).
Regarding claim 13, Watanabe et al. teaches an electric vehicle comprising the battery recited in claim 12 (para. [0189]; claim 17).  
Regarding claim 23, Watanabe et al. teaches a battery module further comprising a housing (external support body 9) connected to the outer perimeters of the polymer frames (Fig. 9).
Regarding claim 24, Watanabe et al. teaches a battery module wherein planar surfaces of the polymer frames adjacent to the outer perimeters are each spaced from adjacent polymer frames by gaps (Fig. 9; polymer frames 1a, 1b located at the top of the battery unit, adjacent to the outer perimeters, are spaced from adjacent polymer frames 1a, 1b located at the top of the battery unit, also adjacent to the outer perimeters, by gaps into which the separator/electrolyte layer 19 fits).  
Regarding claim 25, Watanabe et al. teaches a battery module wherein the housing has four walls covering each side of the outer perimeters of the polymer frames, which have a rectangular outer shape (Fig. 9; the left side and the right side of external support body 9 are two walls of the housing; the two top portions of external support body 9 create a third wall of the housing; the two bottom portions of external support body 9 create a fourth wall of the housing).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP, 2005-259379).
Regarding claim 6, Watanabe et al. teaches a battery unit wherein a thickness of the bipolar current collector foil (current collectors 13) is 10 to 200 micrometers (para. [0017]).  Watanabe et al. is silent regarding a battery unit wherein a thickness of the bipolar current collector foil is smaller than 10 micrometers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the bipolar current collector foil of Watanabe et al. such that the thickness is smaller than 10 micrometers when doing so permits the battery unit to keeps its shape and electrical resistance.  It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 8 above, and further in view of Garceau (US 2006/0134502).

Regarding claim 9, Watanabe et al. is silent regarding a battery unit wherein the bipolar current collector foil is made of aluminum foil coated with nickel, and the nickel is attached directly to the frame.  However, Garceau teaches that it is known in the art to have an electrochemical cell with a bipolar plate (corresponds to a bipolar current collector foil) made of aluminum that is coated with nickel (para. [0038]).  Ueda and Garceau are analogous art as each related to the technological art of electrochemical cells.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bipolar current collector foil of Watanabe et al. by incorporating a nickel coating as taught by Garceau because nickel coatings on bipolar plates/current collectors are used to prevent corrosion on the bipolar plates/current collectors (Garceau, para. [0038]).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Note: after the aforementioned modification is made, one of ordinary skill in the art can appreciate that the nickel is attached directly to the frame as a result of the bipolar current collector foil being attached to the polymer frame. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 1 above, and further in view of Christensen et al. (US 2015/0050537).
Regarding claim 10, Watanabe et al. is silent regarding a battery unit wherein the separator is made of lithium oxide or sulfide glasses or glass ceramics or ceramics.  KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Response to Arguments
Applicant's arguments filed September 9, 2021 have been fully considered but they are not persuasive.
Applicants argue: It is respectfully submitted that Watanabe et al. clearly does not disclose “a separator including a solid-state electrolyte, the separator fixedly connected to the polymer frame at the first planar frame side, a planar surface of the separator contacting the polymer frame at the first planar frame side; a bipolar current collector foil connected to the polymer frame at the second planar frame side, a planar surface of the bipolar current collector foil contacting the polymer frame at the second planar frame side” as recited in claim 1. 
The Examiner interprets the claim language in an unreasonable manner to read on Watanabe et al. In particular, the Examiner asserts that in Watanabe et 
To advance prosecution, claim 1 now specifies contact between a planar surface of the separator and the first planar side of the polymer frame and contact between a planar surface of the bipolar current collector foil and the second planar side of the polymer frame, which is opposite of the first planar side of the frame. It is extremely clear from Fig. 9 of Watanabe et al., as well as the other figures, that a planar surface of the layer 19 does not contact a first planar side of any part of the frame 1, especially a planar side that is opposite of a planar side of frame 1 that is contacted by the planar surface of the current collector 13. There is a clear gap between the planar surfaces of layer 19 and the planar sides of frames la, 1b. Watanabe et al. only desires that planar side of frames la, 1b contact planar surfaces of current collector 13 (paragraph [0019], [0132]'). Accordingly, Watanabe et al. does not anticipate claim 1.  Withdrawal of the rejection under 35 U.S.C. 102(a) to claims 1-5, 8 and 11-13 is respectfully requested.  
Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 8 above, and further in view of Garceau (US 2006/0134502).  Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 1 above, and further in view of Christensen et al. (US 2015/0050537). In view of the above remarks with 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the new rejection of claim 1 above.  
Regarding the allegation that the Examiner interprets the claim language in an unreasonable manner to read on Watanabe et al., it is the Office’s position that under no circumstance should an examiner accept as persuasive a bare statement or opinion that the element shown in the prior art is not an equivalent embraced by the claim limitation (MPEP 2184).

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724